DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 01/19/2021 as modified by the preliminary amendment filed on 01/22/2021.  Claims 1-20 are now pending in the present application. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/25/2021, 01/25/2021 and  11/23/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4, 12, 14, 17 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 12, 13, 29,  and 30 of U.S Patent  Application No. (US 10,834,648 B1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
	For claims 1, 2, 4, 12, 14, 17 and 18, the claims 1, 8, 12, 13, 29, and 30 of the U.S Patent No. (US 10,834,648A1) discloses: 
Current Application
1. (Original) A handover method, comprising: sending, by a source base station, a handover request to a target base station, the handover request comprising a service type of a terminal device and a quality of service (Qos) information of the terminal device, the service type corresponds to a network slice, the service type comprising at least one of a type of an ultra-low latency service, an ultra-reliable service, a massive connectivity service, a mobile broadband service, a broadband access in dense area service, a broadband access everywhere service, a high user mobility service, a lifeline communication service, or a broadcast service; in response to receiving the handover request, performing, by the target base station, admission control based on the service type of the terminal device and at least one service type supported by the target base station; and sending, by the target base station, a handover response to the source base station if the at least one service type supported by the target base station comprises the service type of the terminal device, wherein the handover response comprising information for performing a handover of the terminal device from the source base station to the target base station and a cell- radio network temporary identifier of the terminal device in the target base station.  

2. (Original) The handover method according to claim 1, wherein the method further comprises: sending, by the target base station, the at least one service type supported by the target base station to the source base station.  

4. (Original) The handover method according to claim 1, wherein the method further comprises: Filed: November 5, 2020 Page: 3 of 7 sending, by the target base station, user equipment (UE) context release information to the source base station.  

12. (Currently Amended) An apparatus, comprising: at least one processor, the at least one processor is coupled to [[the]]a memory and, is instructed by programming instructions stored in the to perform operations comprising: receiving, , a handover request from a source base station, the handover request comprising a service type of a terminal device and quality of service (QoS) information of the terminal device, the service type corresponds to a network slice, the service type comprising at least one of a type of an ultra-low latency service, an ultra-reliable service, a massive connectivity service, a mobile broadband service, a broadband access in dense area service, a broadband access everywhere service, a high user mobility service, a lifeline communication service, or a broadcast service; in response to receiving the handover request, performing admission control based on the service type of the terminal device and at least one service type supported by the base station; and sending a handover response to the source base station if the at least one service type supported by the base station comprises the service type of the terminal device, wherein the handover response comprising information for performing a handover of the terminal device from the source base station to the base station and a cell-radio network temporary identifier of the terminal device in the base station.  

14. (Currently Amended) The apparatus  according to claim 12, wherein the operations further comprising: sending user equipment (UE) context release information to the source base station.  

 
17. (Original) A communication system, comprising: a source base station; and a target base station; the source base station is configured to: send a handover request to the target base station, the handover request comprising information about a service a service type of a terminal device and quality of service (QoS) information of the terminal device, the service type corresponds to a network slice, the service type comprising at least one of a type of an ultra-low latency service, an ultra-reliable service, a massive connectivity service, a mobile broadband service, a broadband access in dense area service, a broadband access everywhere service, a high user mobility service, a lifeline communication service, or a broadcast service; and the target base station is configured to: perform admission control based on the service type of the terminal device and at least one service type supported by the target base station; and send a handover response to the source base station if the at least one service type supported by the target base station comprises the service type of the terminal device, wherein the handover response comprising information for performing a handover of the terminal device from the source base station to the target base station and a cell-radio network temporary identifier of the terminal device in the target base station.  

18. (Original) The communication system according to claim 17, wherein the target base station is further configured to: send the at least one service type supported by the target base station to the source base station.


10834648

1. (Currently Amended) A handover method, comprising: sending, by a source base station, a handover request to a target base station, the handover request comprising a service type of a terminal device and a quality of service (QoS) information of the terminal device, the service type of the terminal device corresponding to a network slice, the service type comprising an ultra-low latency service, ultra-reliable service, or massive connectivity service; performing, by the target base station, an admission control in response to receiving the handover request, the admission control being performed based on the service type of the terminal and at least one service type supported by the target base station, the at least one service type supported by the target base station including the service type of the terminal; and sending, by the target base station, a handover response to the source base station, the handover response comprising information for performing a handover.  








2. (Currently Amended) The handover method according to claim 1, wherein the method further comprises: sending, by the target base station, the at least one service type supported by the target base station to the source base station.  

8. (Original) The handover method according to claim 1, wherein the method further comprises: sending, by the target base station, UE context release information to the source base station.  
  
12. (Currently Amended) A base station, comprising: a transceiver; a memory storing instructions; and a processor coupled to the memory and the transceiver, the processor executing the instructions to perform: receiving, using the transceiver, a handover request from a source base station, the handover request comprising a service type of a terminal device and quality of service (QoS) information of the terminal device, the service type of the terminal device corresponding to a network slice, the service type comprising an ultra-low latency service, ultra-reliable service, or massive connectivity service; performing an admission control in response to receiving the handover request, the admission control being performed based on the service type of the terminal and at least one service type supported by the target base station, the at least one service type supported by the target base station includes the service type of the terminal; and instructing the transceiver to send a handover response to the source base station, the handover response comprising information for performing a handover.  








  
29. (Currently Amended) A communication system, comprising: a source base station; and a target base station; the source base station is configured to: send a handover request to the target base station, the handover request comprising information about a service a service type of a terminal device and quality of service (QoS) information of the terminal device, the service type of the terminal device corresponding to a network slice, the service type comprising an ultra-low latency service, ultra-reliable service, or massive connectivity service; and the target base station is configured to: Page 4 of 12Attorney Docket No. 84712980US10 perform an admission control in response to receiving the handover request, the admission control being performed based on the information about the service type of the terminal and at least one service type supported by the target base station, the at least one service type supported by the target base station including the service type of the terminal; and send a handover response to the source base station, the handover response comprising information for performing a handover.  






30. (Currently Amended) The system according to claim 29, wherein: the target base station is configured to send the at least one service type supported by the target base station to the source base station.  

1, 2, 4, 12, 14, 17 and 18  of the present application made claims 1, 8, 12, 13, 29,  and 30 a broader version or same version of claim 1, 2, 4, 12, 14, 17 and 18. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claims 1, 2, 4, 12, 14, 17 and 18  are not patentably distinct from claims 1, 8, 12, 13, 29,  and 30.  
Allowable Subject Matter
Claims 1-20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20200100146-A1
Laitila; Matti
US-20130223205-A1
Chuang; Ming-Dao
US-9532278-B2
Park; Kyung Min
US-20150119041-A1
Wang; Dafei

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JOSEPH AREVALO/Primary Examiner, Art Unit 2642